Citation Nr: 1427911	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO. 06-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board remanded the issues on appeal for additional development in October 2007, August 2011, and February 2012. The directives having been complied with, the claim is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998). Service connection for tinnitus was granted in a September 2012 rating decision. As this is a full grant of the benefits sought, the issue is no longer on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2007. A transcript of the hearing is associated with the claims file. The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of all the evidence.


FINDING OF FACT

The Veteran's current bilateral hearing loss was caused or aggravated by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss as secondary to service-connected type II diabetes mellitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein, no discussion of VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Merits of the Claim

Service connection may be granted on a secondary basis if the evidence shows: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). The Veteran has a current diagnosis of bilateral hearing loss and is service connected for type II diabetes mellitus. December 2007 and March 2012 VA examiners indicated the Veteran's bilateral hearing loss might have been caused or aggravated by his type II diabetes mellitus. In an April 2014 medical opinion obtained by VA, a third physician opined it was at least as likely as not that type II diabetes mellitus aggravated the Veteran's bilateral hearing loss. As such, service connection for bilateral hearing loss as secondary to type II diabetes mellitus is warranted. 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for bilateral hearing loss as secondary to service-connected type II diabetes mellitus is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


